Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 27, 2018

The Court of Appeals hereby passes the following order:

A19A0915. ASHLEIGH RICKS v. MITCH LONGINO et al.

      After pleading guilty to felony murder, Ashleigh Ricks filed several post-
conviction motions, which the trial court denied on November 20, 2012. Ricks filed
a notice of appeal from this ruling. The appeal was not transmitted, and Ricks filed
a mandamus petition to compel transmission in June 2018. Two months later, the trial
court transmitted the appeal to this Court. Because Ricks was convicted of felony
murder, we transferred Ricks’s underlying appeal to the Supreme Court. See Case No.
A18A2109 (transferred Aug. 3, 2018). After transmitting the appeal, the trial court
entered an order dismissing the mandamus petition as moot on August 8, 2018. Ricks
filed this appeal from the dismissal order on November 28, 2018.1
      In State v. Murray, 286 Ga. 258 (687 SE2d 790) (2009), the Supreme Court
held that “[i]f the underlying action is a murder case, [the Supreme] Court has
jurisdiction of the appeal, regardless of whether the order being appealed is based on
facts having some bearing on the underlying criminal trial.” Id. at 259 (1). See also
Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring);
State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court
to transfer “all cases in which either a sentence of death or of life imprisonment has
been imposed upon conviction of murder”). Because the trial court’s dismissal order
was entered in a felony murder case – and because the underlying criminal appeal has


      1
        We dismissed Ricks’s previous appeal from the trial court’s August 8
dismissal order because of her failure to file a brief in the appeal in violation of Court
of Appeals Rule 23 (a). See Case No. A19A0257 (dismissed Sept. 26, 2018).
already been transferred to the Supreme Court – this appeal is likewise
TRANSFERRED to the Supreme Court for disposition.

                                  Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                     12/27/2018
                                          I certify that the above i s a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                    , Clerk.